Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the restriction requirement of 09/20/2021 in reply filed on 11/19/2021 is acknowledged. Applicant elected Invention 1 (claims 1-20) and elected the following species: digoxigenin in claim 4, biotin in claim 5, lectin in claims 6-7, Concanavalin in claim 7, magnetic bead in claim 8, 2,4-dinitrophenol in claim 15, the organelles-binding reagent and biotin in claim 16, and a tissue sample in claim 20).
Although the applicant elected digoxigenin in claim 4 and 2,4-dinitrophenol in claim 15, the examiner rejoins digoxigenin, 2, 4-dinitrophenol, fluorescein, or a combination thereof in both claims 4 and 15 because, upon further consideration, there is no search burden to examine these species together. The election of species set forth on 11/19/2021 requiring digoxigenin in claim 4 and 2,4-dinitrophenol in claim 15 are WITHDRAWN. 

State of the Claims
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Claims 1-20 are examined.

Priority
Applicant’s claim for the benefit of a prior-filed application is acknowledged. Claims 1-20 are identified in the prior-filed application, Application No. 62/512,855. Therefore, the effective filing date of instant claims 1-20 is considered to be 05/31/2017. 

Claim Objections
Claim 1 is objected to for having duplicate words in line 15, which recites “target targets.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, the recitation “the nucleus-isolation particle” lacks a proper antecedent basis.
In claim 19, “the organelles” lack proper antecedent basis as neither claim 10 nor claim 1 previously refer to organelles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8-9, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 20160253584 A1; hereinafter as “Fodor”) in view of Kausch et al. (1999, BioTechniques, 26:336-343; hereinafter as “Kausch”). 
With regards to claim 1, Fodor teaches isolating a specific subcellular compartment, exemplified by the endoplasmic reticulum (para 306). Fodor suggests the subcellular compartment includes the nucleus (para 307). Fodor teaches stochastically barcoding a plurality of targets associated with a plurality of cells (para 10). Referring to Figure 2, Fodor teaches that a stochastic barcode comprises a molecular label sequence and a target-binding region (para 99). Fodor teaches that the molecular label sequences of different stochastic barcodes can be different (para 225). Fodor teaches obtaining target sequencing data of the plurality of barcoded targets by performing stochastic barcoding assays (para 392).  Fodor teaches estimating the number of each of the plurality of targets using the molecular label sequences of the plurality of attached stochastic barcodes (abstract; paras 6, 392, and 406-408). Fodor does not teach isolating a plurality of nuclei of cells using a nuclei-isolation composition comprising a nuclei-binding reagent. Kausch teaches isolating a plurality of nuclei of cell lysates of various plant tissues using nuclei-binding monoclonal antibody mAb-6C6 (abstract; table 1; page 342, col 2). Specifically, Kausch teaches isolating a plurality of nuclei using a nuclei-isolation composition wherein the nuclei-isolation composition comprises an antibody that binds nuclei (page 337). Kausch teaches isolating nuclei is for studies in the regulation of gene expression, RNA processing and transport, and nuclear protein trafficking (page 341, col 2). 
With regards to claim 2, Fodor does not teach isolating a plurality of nuclei of a plurality of cells and further does not teach doing so using a nuclei binding reagent and a reagent capable of specifically binding to the nuclei-binding regent. Kausch teaches isolation of a plurality of nuclei by magnetic nano-particles coupled to streptavidin (interpreted as a reagent capable of specifically binding to the nuclei-binding reagent) that binds nuclei-specific biotinylated antibody (interpreted as a nuclei-binding reagent) (abstract; page 337). 
With regards to claim 3, Fodor does not teach that the nuclei-binding reagent is associated with a first epitope and the reagent capable of specifically binding to the nuclei-binding reagent comprises a first epitope-binding reagent.  Kausch teaches the nuclei-binding reagent is an antibody that binds to a nucleus, and the antibody is associated with biotin as a first epitope (page 337). Kausch teaches the reagent capable of specifically binding to the nuclei-biding reagent comprises a streptavidin-conjugated particle that binds to the first epitope (page 337). 
With regards to claim 5, Fodor does not teach the claim limitation that requires the nuclei binding reagent and/or reagent binding to the nuclei-binding reagent to comprise a functional group (biotin as an elected species).  Kausch teaches isolation of a plurality of nuclei by a biotinylated antibody that reacts with the surface of plant nuclei, thus the nuclei binding reagent comprises a biotin functional group (page 337). Reagent capable of specifically binding to the nuclei-binding reagent has streptavidin functional group (page 337). 
With regards to claim 8, Fodor does not teach isolating a plurality of nuclei by magnetic removal (elected species) using nucleus-isolation particles.  Kausch teaches isolating a plurality of nuclei by magnetic particles corresponding to nucleus-isolation particles on the instant claim. Kausch teaches the nucleus-isolation particles are coupled to streptavidin (interpreted as a reagent capable of specifically binding to the nuclei-binding reagent) that binds nuclei-specific biotinylated antibody (abstract; page 337). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the teachings taught by Fodor so as to have employed a nuclei-isolation composition comprising an antibody that binds nuclei taught by Kausch. The skilled artisan would have been motivated to use the teachings taught by Kausch because it was a particular known technique recognized for achieving the predictable result of isolating a plurality of nuclei of cells. 
With regards to claim 9, the claim requires a plurality of barcodes is associated with nucleus-isolation particles. Fodor teaches spatial label, which is a part of the larger stochastic barcodes (see Figure 2) for barcoding a plurality of targets in the sample (para 12). Fodor also specifically exemplifies attaching a barcode comprising a spatial label to a bead (particle) (see figure 2). Fodor teaches that the spatial labels are delivered to a specific target location (para 304), and can be associated with a targeting molecule to bring the spatial label to a location in the sample (para 305).  Fodor teaches the target location could be a subcellular compartment (para 306), and Fodor suggests the subcellular compartment includes the nucleus (para 307).   
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the teachings taught by Fodor so as to attach the spatial label to a molecule that targets a subcellular compartment, in this case, any part of the immunoseparation structure taught by Kausch, because this is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art for achieving the predictable result of targeting and isolating of a variety of organelles including nuclei. 
With regards to claims 10-11, Fodor in view of Kausch does not explicitly teach nuclei-binding reagent comprising a nuclei indexing oligonucleotide. Fodor in view of Kausch further does not teach barcoding nuclei-indexing oligonucleotides and obtaining sequencing data of the plurality of barcoded nuclei indexing oligonucleotides. However, in the combining methods of Fodor in view of Kausch, Fodor teaches that a stochastic barcode can comprise an affinity property, and an antibody can facilitate binding of the stochastic barcode to a specific moiety (e.g., receptor) on a sample (para 116). Referring to Figure 2, each of the plurality of stochastic barcodes comprises a spatial label that serves as an indexing oligonucleotide and a molecular label that serves as a barcode (paras 124 and 322). Fodor teaches that the spatial labels can be used as a code to identify and label distinct samples in a mixed population of samples (paras 325-327). Fodor teaches that the spatial labels are delivered to a subcellular compartment (para 304). Fodor suggests exemplary subcellular compartments to include the nucleus (para 307). Fodor teaches the spatial label (indexing oligonucleotide) includes 5-20 nucleotides (para 8). Fodor teaches stochastically barcoding the plurality of targets in the sample includes hybridizing the plurality of stochastic barcodes with the plurality of targets to generate stochastically barcoded targets (paras 19, 323). Fodor teaches stochastically barcoding the plurality of targets in the sample comprises generating an indexed library of the stochastically barcoded targets in the sample (paras 7 and 19). Fodor further teaches amplifying the stochastically barcoded targets of the indexed library to generate amplified stochastically barcoded targets and sequencing the amplified stochastically barcoded targets to determine the number amplified stochastically barcoded targets with indexing sequences (para 27). Fodor teaches that estimating the number of the plurality of targets can be determined by obtaining sequencing data of the spatial labels and molecular labels of the plurality of the stochastic barcodes (para 8). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to include indexing sequence in the barcode construct, as exemplified by figure 2 in Fodor, and attach the barcode onto the nuclei-specific antibody, as taught by Kausch, so as to generate barcoded nuclei indexing oligonucleotide construct because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art for achieving the predictable result of indexing samples such as generating an indexed library of stochastically barcoded targets taught by Fodor. 
With regards to claim 20, Fodor does not teach cells comprising a tissue sample (as elected species). Kausch teaches isolating a plurality of nuclei from whole cell lysates of various plant tissues (abstract). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the teachings taught by Fodor so as to isolate nuclei from tissue sample taught by Kausch because isolating nuclei from tissue samples were a particular known technique, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch as applied to claims 1, 2, 3, 5, 8-9, 10-11, and 20  above, and further in view of Dengl et al. (2016, Immunol Rev., 270:165-177; hereinafter as “Dengl”).  
The teachings of Fodor in view of Kausch as given previously in this office 
action are fully incorporated here.  
With regards to claim 4, Fodor in view of Kausch does not teach that the first epitope comprises a hapten (comprising digoxigenin, 2,4-dinitrophenol, or fluorescein) and the reagent capable of specifically binding to the nuclei-binding reagent comprises an anti-hapten antibody. The only difference from Fodor in view of Kausch is the method where an epitope is a hapten (i.e., digoxigenin) and the epitope binding reagent is an anti-hapten antibody (i.e., anti-digoxigenin). Dangle teaches that hapten and hapten-binding antibodies are known in the art to use as reagents that are widely applied as capture or bridging reagents for delivery modules, diagnostics, and molecular biology (page 167, col 1). Dangle exemplified such anti-hapten antibodies comprising anti-digoxigenin, anti-biotin, and anti-fluorescein antibodies (page 167, col 1; page 169, col 2). Furthermore, Dengl teaches hapten-mediated antibody complexes to eliminate the need for subsequent and elaborate additional downstream purification processes (page 171). Therefore, it would have been prima facie obvious one of ordinary skill in the art before the effective filing date to modify the method of Fodor in view of Kausch to use digoxigenin and anti-digoxigenin because the substitution of one known element for another would yield predictable result of binding an epitope-binding reagent to the epitope of the nuclei-binding reagent. 
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch as applied to claims 1, 2, 3, 5, 8-9, 10-11, and 20  above, and further in view of Zhang et al. (2006, J Proteome, 6:34-43; hereinafter as “Zhang”). 
The teachings of Fodor in view of Kausch as given previously in this office action are fully incorporated here.  
With regards to claim 6, Fodor in view of Kausch does not teach the claim limitation that requires a nuclei-binding reagent comprising a primary antibody and the reagent binding to the nuclei-binding reagent comparing a secondary antibody. However, Kausch teaches isolating a plurality of nuclei using a nuclei-binding reagent comprising a biotinylated antibody that binds nuclei and removes by streptavidin magnetic particles. Zhang teaches immune-affinity isolation of plasma membrane using a primary antibody and magnetic beads coated with secondary antibody (see figure 1). Zhang teaches the binding affinity of the primary antibody with the secondary antibodies is stronger than the primary antibody with antigen and prevents contamination by other cellular organelles, including mitochondria and endoplasmic reticulum (pages 40-41). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to isolate nuclei by the interactions of the primary and secondary antibodies, as taught by Zhang. The skilled artisan would have been motivated to utilize the primary and the secondary antibody for nuclei isolation because it can serve as a versatile tool for high specificity binding and further prevent contamination by other cellular organelles. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch as applied to claims 1, 2, 3, 5, 8-9, 10-11, and 20 above, and further in view of Monneron (1974, Electron Microscopy and Composition of Biological Membranes and Envelops, 268:101-108).
The teachings of Fodor in view of Kausch as given previously in this office 
action are fully incorporated here.  
With regards to claim 7, Fodor does not teach the claim limitation that requires the nuclei-binding reagent comprising a lectin wherein the lectin comprises Concanavalin A (ConA as an elected species). 
Monneron teaches binding of lectins such as Concanavalin A to the nucleus (Figure 3; page 106). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fodor in view of Kausch to substitute one nuclei-binding reagent to another nuclei binding reagent because the substitution of one known element for another would have yielded predictable results of isolating nuclei by the substituted reagent. The skilled artisan would have been motivated to utilize a lectin such as Concanavalin A as a nuclei-binding reagent because it can serve in addition as a versatile tool for nuclei isolation and subsequent sequencing analysis of the nucleic acid molecule because, unlike immunological techniques, the use of lectin circumvents the need to purify an antigen, produce an antiserum, and purify antibodies. 
Claims 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch as applied to claims 1, 2, 3, 5, 8-9, 10-11, and 20 above, and further in view of Lutz et al. (2011, BMC Biotech, vol 11, pages 1-9; hereinafter as “Lutz”) and Goodridge et al. (1979, Eur. J. Biochem, vol 96, pages 1-8; hereinafter as “Goodridge”).
The teachings of Fodor in view of Kausch as given previously in this office 
action are fully incorporated here.  
With regards to claims 12-13, Fodor in view of Kausch does not teach depleting any other organelles prior to isolating nuclei. It was known at the time the invention was made that mitochondrial DNA could contaminate nuclear DNA samples, and attempts to remove mitochondrial DNA were known (abstract in Lutz). Additionally, a method in which mitochondria were removed prior to RNA isolation was known (abstract in Goodridge).  Lutz and Goodridge do not teach removing mitochondria by organelle binding reagent and a reagent capable of specifically binding to the organelles-binding reagent, however removing organelles by organelle binding reagent and a reagent capable of specifically binding to the organelles-binding reagent were known (Kausch). Kausch teaches isolating organelles by an organelle binding biotinylated antibody and streaptavidin magnetic particle that binds the organelle binding reagent (pages 336-337). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fodor in view of Kausch to remove mitochondria bound to the organelles-binding reagent using a reagent capable of specifically binding to the organelles-binding reagent prior to isolating nuclei so as to remove potentially contaminating molecules. The skilled artisan would have been motivated to remove potentially contaminating molecules because mitochondrial DNA was considered contaminates in the nuclear DNA isolation method, and the known technique taught by Kausch would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
With regards to claim 14, Fodor in view of Kausch does not teach that the organelles-binding reagent is associated with a second epitope and the reagent capable of specifically binding to the organelles-binding reagent comprises a first epitope-binding reagent. The teachings of Lutz and Goodridge, as set forth herein, are fully incorporated here. Kausch teaches the organelles-binding reagent is an antibody that binds to a variety of organelles as exemplified by isolating chloroplasts and nuclei with antibodies, and the antibodies are associated with biotin as an epitope (page 337). Kausch teaches the reagent capable of specifically binding to the organelles-biding reagent comprises a streptavidin-conjugated particle that binds to the epitope (pages 337-338). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use organelle-specific antibodies associated with biotin as a second epitope and streptavidin as a reagent capable of specifically binding to the organelles-binding reagent comprising a second epitope binding reagent. The skilled artisan would have been motivated to use the teachings taught by Kausch because it was a particular known technique recognized for achieving the predictable result of isolating subcellular organelles of cells. 
With regards to claim 16, Fodor in view of Kausch, Lutz, and Goodridge does not teach that the organelles-binding reagent and/or reagent capable of specifically binding to the organelles-binding reagent comprises a functional group (biotin as an elected species). The teachings of Lutz and Goodridge, as set forth herein, are fully incorporated here.  Kausch teaches isolation of a variety of organelles, as exemplified by isolating chloroplasts and nuclei with a biotinylated antibody, and thus the organelles binding reagent comprises a biotin functional group (page 337). Reagent capable of specifically binding to the organelles-binding reagent has streptavidin functional group (page 337). 
With regards to claim 18, Fodor in view of Kausch, Lutz, and Goodridge does not teach depleting organelles with organelles-binding reagent by magnetic removal (elected species) using organelles-capture particles. The teachings of Lutz and Goodridge, as set forth herein, are fully incorporated here.  Kausch teaches isolating a variety of organelles with organelles-binding reagent (organelles-specific antibodies), as exemplified by isolating chloroplasts and nuclei by organelles-capture particles, and thus the organelles binding reagent is associated with organelles-capture particles (abstract; pages 336-337). Kausch further teaches organelles-binding reagent associated with an organelles-capture particle is isolated by magnetic removal (pages 336-337). 
Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch, Lutz, and Goodridge as applied to claims 12-14, 16, and 18  and further in view of Dengl et al. (2016, Immunol Rev., 270:165-177; hereinafter as “Dengl”).  
The teachings of Fodor in view of Kausch, Lutz, and Goodridge as given 
previously in this office action are fully incorporated here.  
With regards to claim 15, Fodor in view of Kausch, Lutz, and Goodridge, does not teach that the second epitope comprises a hapten and the reagent capable of specifically binding to the organelles-binding reagent comprises an anti-hapten antibody. The only difference from Fodor in view of Kausch, Lutz, and Goodridge, is the method where an epitope is a hapten (i.e., dignoxigenin) and the epitope binding reagent is an anti-hapten antibody (i.e., anti-dignoxigenin). Dangle teaches that hapten and hapten-binding antibodies are known in the art to use as reagents that are widely applied as capture or bridging reagents for delivery modules, diagnostics, and molecular biology (page 167, col 1). Dangle exemplified such anti-hapten antibodies comprising anti-digoxigenin, anti-biotin, and anti-fluorescein antibodies (page 167, col 1; page 169, col 2). Furthermore, Dengl teaches hapten-mediated antibody complexes to eliminate the need for subsequent and elaborate additional downstream purification processes (page 171). Therefore, it would have been prima facie obvious one of ordinary skill in the art before the effective filing date to modify the method of Fodor in view of Kausch, Lutz, and Goodridge to use digoxigenin and anti-digoxigenin because the substitution of one known element for another would yield predictable result of binding an epitope-binding reagent to the epitope of the organelles-binding reagent.
Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch, Lutz, and Goodridge as applied to claims 12-14, 16, and 18 and further in view of Zhang (2006, J Proteome, 6:34-43). 
The teachings of Fodor in view of Kausch, Lutz, and Goodridge as given previously in this office action are fully incorporated here.  
With regards to claim 17, Fodor in view of Kausch, Lutz, and Goodridge does not teach the claim limitation that requires organelles-binding reagent comprising a primary antibody and the reagent binding to the organelles-binding reagent comparing a secondary antibody. However, Kausch teaches isolating a variety of subcellular organelles, as exemplified by isolating chloroplasts and nuclei, with a biotinylated antibody that binds the organelles and removes by streptavidin magnetic particles (pages 336-337).  Zhang teaches immune-affinity isolation of plasma membrane using a primary antibody and a magnetic beads coated with secondary antibody (see figure 1). Zhang teaches the binding affinity of the primary antibody with the secondary antibodies is stronger than the primary antibody with antigen and prevent contamination by other subcellular organelles, including mitochondria and endoplasmic reticulum (pages 40-41). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to isolate subcellular organelles by the interactions of the primary and secondary antibodies, as taught by Zhang. The skilled artisan would have been motivated to utilize the primary and the secondary antibody for organelles isolation because it can serve as a versatile tool for high specificity binding and further prevent contamination by other cellular organelles. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US 20160253584) in view of Kausch as applied to claims 1, 2, 3, 5, 8-9, 10-11, and 20 above, and further in view of Hornig-Do et al. (2009, Analytical Biochemistry, pages 1-5; hereinafter as “Hornig-Do).
The teachings of Fodor in view of Kausch as given previously in this office 
action are fully incorporated here.  Fodor in view of Kausch does not teach the claim limitation that requires organelles comprising mitochondria of the plurality of cells. Hornig-Do teaches isolating functional mitochondria from human cells based on superparamagnetic microbeads conjugated to an anti-TOM22 antibody that binds mitochondria (abstract; page 4). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fodor in view of Kausch to isolate mitochondria bound to the organelles-binding reagent so as to remove potentially contaminating molecules. The skilled artisan would have been motivated to remove potentially contaminating molecules because mitochondrial DNA was considered contaminates in the nuclear DNA isolation method. 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS KIYEONG HAN/Examiner, Art Unit 1635                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634